      Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 1 of 46




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION



VLSI TECHNOLOGY LLC,

                Plaintiff,                   Civil Action No.: 1:19-cv-00977-ADA

     v.

INTEL CORPORATION,

                Defendant.



                  DEFENDANT INTEL CORPORATION’S
                 OPENING CLAIM CONSTRUCTION BRIEF
         Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 2 of 46




                                               TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1
II.    U.S. PATENT NO. 6,366,522 .............................................................................................1

       A.        Background ..............................................................................................................1
       B.        Disputed Term: “regulate [regulating] at least one supply from a power source
                 and an inductance” (all claims) ................................................................................3

III.   U.S. PATENT NO. 7,292,485 .............................................................................................7

       A.        Background ..............................................................................................................7
       B.        Disputed Term: “a capacitance structure” (claims 1, 12, 17) .................................9
       C.        Disputed Term: “precharging means for precharging the capacitance structure to
                 a predetermined voltage prior to a write operation for the second line of memory
                 cells” (claim 17) .....................................................................................................12
       D.        Disputed Term: “first coupling means for coupling the power supply terminal to
                 the first power supply line during the write operation for the second line of
                 memory cells” / “second coupling means for coupling the second supply line to
                 the first capacitance structure during the write operation for the second line of
                 memory cells” (claim 17).......................................................................................15
       E.        Disputed Term: “decoupling means for decoupling the first power supply line
                 from the second line of memory cells during the write operation for the second
                 line of memory cells” (claim 17) ...........................................................................17

IV.    U.S. PATENT NO. 7,606,983 ...........................................................................................19

       A.        Background ............................................................................................................19
       B.        Disputed Term: “an indication of a [the] specified order” (claims 1, 9, 11) ........20

V.     U.S. PATENT NO. 7,793,025 ...........................................................................................23

       A.        Background ............................................................................................................23
       B.        Disputed Term: “storage device for storing priority level information” (claims 1,
                 9) / “sets of priority levels in ... storage devices” (claim 17) .................................26
       C.        Disputed Term: “priority level information associated with a [first/second]
                 system mode for each of the one or more interrupt requests” (claim 1) / “priority
                 level information associated with a [first/second] system mode” (claim 9) ..........31
       D.        Disputed Term: “providing a plurality of interrupt priority storage devices … and
                 providing a plurality of interrupt priority storage devices …”
                 (claim 1) .................................................................................................................33

VI.    U.S. PATENT NO. 7,523,373 ...........................................................................................35

       A.        Background ............................................................................................................35
       B.        Disputed Term: “means for providing the operating voltage to the memory at a
                 value at least as great as the minimum operating voltage in response to the



                                                                   i
Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 3 of 46




    operating value selected by the processor being below the minimum operating
    voltage” (claim 14) ................................................................................................36




                                                   ii
            Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 4 of 46




                                             TABLE OF AUTHORITIES

                                                                                                                         Page(s)

Cases

Advanced Ground Info. Sys., Inc. v. Life360, Inc.,
   830 F.3d 1341 (Fed. Cir. 2016)................................................................................................11

Akzo Nobel Coatings, Inc. v. Dow Chem. Co.,
   811 F.3d 1334 (Fed. Cir. 2016)................................................................................................11

Alarm.com, Inc. v. SecureNet Techs., LLC,
   2019 WL 3996883 (D. Del. Aug. 23, 2019) ............................................................................11

Aylus Networks, Inc. v. Apple, Inc.,
   856 F.3d 1353 (Fed. Cir. 2017)..........................................................................................30, 33

B. Braun Med., Inc. v. Abbott Labs.,
    124 F.3d 1419 (Fed. Cir. 1997)................................................................................................14

Chicago Bd. Options Exch., Inc. v. Int’l Sec. Exch., LLC,
   677 F.3d 1361 (Fed. Cir. 2012)................................................................................................28

Comput. Docking Station Corp. v. Dell, Inc.,
  519 F.3d 1366 (Fed. Cir. 2008)......................................................................................7, 23, 30

CVI/Beta Ventures, Inc. v. Tura LP,
   112 F.3d 1146 (Fed. Cir. 1997)................................................................................................30

Default Proof Credit Card Sys., Inc. v. Home Depot U.S.A., Inc.,
   412 F.3d 1291 (Fed. Cir. 2005)................................................................................................40

Diebold Nixdorf, Inc. v. ITC,
   899 F.3d 1291 (Fed. Cir. 2018)................................................................................................11

Ergo Licensing, LLC v. CareFusion 303, Inc.,
   673 F.3d 1361 (Fed. Cir. 2012)................................................................................................18

GPNE Corp. v. Apple Inc.,
  830 F.3d 1365 (Fed. Cir. 2016)................................................................................................32

Grecia v. Samsung Elecs. Am., Inc.,
   2019 WL 3940193 (Fed. Cir. Aug. 20, 2019)..........................................................................11

Iridescent Networks, Inc. v. AT&T Mobility, LLC,
    933 F.3d 1345 (Fed. Cir. 2019)................................................................................................22




                                                                iii
            Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 5 of 46




In re Katz Interactive Call Processing Patent Litig.,
    2008 WL 4865032 (C.D. Cal. Mar. 4, 2008) ...........................................................................11

Krippelz v. Ford Motor Co.,
   667 F.3d 1261 (Fed. Cir. 2012)............................................................................................7, 30

Lucent Techs., Inc. v. Gateway, Inc.,
   525 F.3d 1200 (Fed. Cir. 2008)................................................................................................35

Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc.,
  248 F.3d 1303 (Fed. Cir. 2001)................................................................................................12

Nautilus, Inc. v. Biosig Instruments, Inc.,
   572 U.S. 898 (2014) .................................................................................................................35

Openwave Sys., Inc. v. Apple Inc.,
   808 F.3d 509 (Fed. Cir. 2015)..................................................................................................28

Pacing Techs., LLC v. Garmin Int’l, Inc.,
   778 F.3d 1021 (Fed. Cir. 2015)................................................................................................26

Retractable Techs., Inc. v. Becton, Dickinson & Co.,
   653 F.3d 1296 (Fed. Cir. 2011)................................................................................................29

Scarborough v. Integricert, LLC,
   2015 WL 5099128 (W.D. La. Aug. 31, 2015) .........................................................................11

SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc.,
   242 F.3d 1337 (Fed. Cir. 2001)................................................................................................29

Trustees of Columbia Univ. in City of N.Y. v. Symantec Corp.,
   811 F.3d 1359 (Fed. Cir. 2016)..........................................................................................35, 37

Verizon Servs. Corp. v. Vonage Holdings Corp.,
   503 F.3d 1295 (Fed. Cir. 2007)................................................................................................27

Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015) (en banc) ....................................................................... passim

Statutes

35 U.S.C. § 112, ¶ 6 .................................................................................................................10, 11




                                                                    iv
         Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 6 of 46




I.     INTRODUCTION

       In this Markman proceeding, the parties’ disputes stem from fundamental disagreements

about the proper approach to claim construction. For its part, Intel has proposed to construe a term

only where the intrinsic record makes clear that the term does not have its plain meaning. For

example, Intel has offered constructions (1) to prevent VLSI from attempting to read the claims as

covering elements of the prior art that the patents repeatedly criticize and claim to improve upon,

and (2) to hold VLSI to the representations about claim scope that the patentee made to the Patent

Office to secure issuance of the claims. And the remaining terms require construction because

they are written in means-plus-function format—several of which are indefinite because they

require an impossible function or specify a function lacking any corresponding structure.

       By contrast, VLSI’s proposed constructions largely consist of blanket assertions that “plain

meaning” applies, without ever specifying what that meaning might be—presumably so it can later

argue that the term means whatever VLSI wants it to mean, regardless of what was said about the

term’s meaning in the patent and file history. The Federal Circuit has repeatedly criticized this

type of tactical approach to claim construction, and it should be rejected here as well.

       Accordingly, Intel’s proposed constructions should be adopted.

II.    U.S. PATENT NO. 6,366,522

       A.      Background

       The ’522 patent claims to improve power consumption in an integrated circuit. One aspect

of the alleged invention involves a “voltage regulator” that receives an input voltage at one level

(e.g., from a power source, such as a battery), and uses regulating circuitry (e.g., switches) to

generate an output voltage at a different level. DX-1 [’522 patent], 2:13-16. A voltage regulator

that outputs a voltage higher than the input voltage is a “boost regulator” or “boost converter,”

and a voltage regulator that outputs a voltage lower than the input voltage is a “buck regulator,”


                                                 1
         Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 7 of 46




“buck converter,” or “down converter.” DX-18 [Erickson] at 53-55; DX-6 [Apsel] ¶¶ 17-18.

       “Inductance” refers to the property of an electric circuit in which a voltage is induced by

changing a magnetic field, and an “inductor” is the component commonly used to do so. Boost

and buck regulators both use an “inductance,” but in different ways and for different purposes. As

shown below, a boost regulator uses an inductance as part of its input—i.e., (1) the input voltage

received from a power supply (in green) is combined with the voltage induced by the inductor (in

red), and (2) the regulating circuitry (in blue) then uses that combined voltage to generate an output

voltage higher than the initial power supply voltage:




DX-18 [Erickson] at 55, Fig. 4 (annotations added); DX-6 [Apsel] ¶¶ 19, 22-24. By contrast, a

buck regulator uses an inductance as part of its output—i.e., (1) the regulating circuitry (in blue)

receives an input voltage from a power supply (in green) and generates a lower output voltage, and

(2) the inductance (in red) smooths the regulated lower output voltage to a fixed level:




DX-18 [Erickson] at 55, Fig. 4 (annotations added); DX-6 [Apsel] ¶¶ 20-21.


                                                  2
         Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 8 of 46




        B.     Disputed Term: “regulate [regulating] at least one supply from a power
               source and an inductance” (all claims)

                        Intel’s Construction                              VLSI’s Construction
  regulate [regulating] at least one supply from an inductance    plain and ordinary
  connected to a power source, where the inductance is positioned meaning
  between the power source and the regulating circuitry

        Intel’s construction reflects the applicant’s clear and repeated representations to the Patent

Office—made to overcome prior art rejections—that this limitation requires a boost regulator

configuration in which the claimed “inductance” is connected to the power source and sits between

the power source and regulating circuitry. By contrast, VLSI seeks to have the claims cover the

very type of buck regulator configuration that the patentee disclaimed to obtain issuance.

        Specifically, during reexamination, the Examiner rejected claims in view of eight prior art

references. DX-10 [Rejection] at 55-58. As shown below, each reference disclosed a buck

regulator in which the regulating circuity (in blue) receives an input voltage from a power supply

(in green), and an inductor (in red) smooths the regulated output received from the regulating

circuitry:




                                                  3
         Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 9 of 46




DX-11 [7/16/2008 Reply] at 16-43 (annotations added); DX-6 [Apsel] ¶ 32.

        In response, the patentee argued that “regulating from a power source and an inductance”

requires more than a power source and inductance appearing anywhere in the regulator. Instead,

the patentee repeatedly represented that the cited prior art was distinguishable because, consistent

with the boost regulator shown in Figure 1 (below), the ’522 claims require an inductance

connected to a power source and positioned between the power source and regulating circuitry:




DX-1 [’522 patent], Fig. 1 (annotations added); DX-11 [Reply] at 16 (arguing Figure 1 shows

regulating “supply 58 from power source 62 (e.g. a battery) and inductance 60”); DX-6 [Apsel]

¶ 33.

        For example, the buck regulator disclosed in the cited Wei prior art reference (below)


                                                 4
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 10 of 46




included a power source (in green), regulating circuitry (in blue), and an inductance (in red):




DX-11 [Reply] at 26 (annotations added). To overcome the Examiner’s rejection, the patentee

represented that this configuration failed to meet the “regulate [regulating] at least one supply from

a power source and an inductance” limitation because the inductance was not connected to the

power source, as in a boost regulator, and instead appeared after the regulating circuitry: “Wei’s

inductance is not connected to a power source and Wei does not disclose regulating CVdd ‘from

a power source and an inductance.’” Id.; DX-6 [Apsel] ¶¶ 38-39.

        Likewise, the cited Min prior art reference disclosed the buck regulator below, in which

the inductance (in red) is not connected to the power source (in green), and instead is positioned

after the regulating circuitry (in blue):




                                                  5
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 11 of 46




DX-11 [Reply] at 22-23 (annotations added). The patentee again represented that the claims did

not cover a buck regulator configuration because “Min’s inductance is not connected to a power

source.” Id. at 22-23; DX-6 [Apsel] ¶¶ 36-37.

       Similarly, the cited Dancy prior art reference disclosed regulating circuitry (switches S1

and S2, in blue) that received an input from a power supply (in green) and used an inductor (in

red) appearing after the regulating circuitry for smoothing purposes:




DX-11 [Reply] at 16 (annotations added). The patentee argued that “the power supply control

signal operates switches S1 and S2 from the power source (Vin) alone, not from the power source

and the inductance as recited in claim 1.” Id. Thus, the patentee again made clear that the

“inductance” required by the ’522 claims must sit between the power source and regulating

circuitry—and not after the regulating circuity, as in a buck regulator. DX-6 [Apsel] ¶¶ 34-35.

       The patentee similarly distinguished the five other cited prior art references because the

inductances in the disclosed buck regulators appeared after the regulating circuitry, and thus were

not connected to the power source and did not sit between the power source and regulating

circuitry. DX-11 [Reply] at 29 (distinguishing Goodman’s “buck configuration” because the

inductance in the “‘external LC filter’ is not connected to a power source”); id. at 32, 36

(distinguishing Burd I and II because the “external LC filter” is in a “buck configuration”); id. at

39 (distinguishing Gutnik I because the inductance is in “a buck converter” configuration); id. at


                                                 6
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 12 of 46




42-43 (distinguishing Gutnik II because it “uses the LC filter in a buck configuration”); DX-6

[Apsel] ¶¶ 40-49.

       These many representations make clear that the ’522 claims require a boost regulator

configuration in which the “inductance” is connected to the power source and sits between the

power source and the regulating circuitry. DX-6 [Apsel] ¶¶ 50-52. Because VLSI is bound by

those representations, Intel’s construction should be adopted. See Comput. Docking Station Corp.

v. Dell, Inc., 519 F.3d 1366, 1376 (Fed. Cir. 2008) (construing “portable computer” to mean “a

computer without a built-in display or keyboard that is capable of being moved or carried about”

because, during prosecution, “the applicants clearly distinguished their invention from computers

with a built-in display or keyboard”); Krippelz v. Ford Motor Co., 667 F.3d 1261, 1266 (Fed. Cir.

2012) (construing claim term to include requirements argued by patentee during reexamination).

III.   U.S. PATENT NO. 7,292,485

       A.     Background

       The ’485 patent relates to writing data to memory cells. As the patent’s Abstract and

background section explain, a “memory array” typically includes (1) one or more “lines” of

memory cells, in which each line has multiple memory cells and each cell holds one bit of data,

and (2) conductors and other circuitry that supply voltage to power the memory cells. DX-2 [’485

patent], Abstract, 1:12-17; DX-6 [Apsel] ¶ 54. As was known in the prior art, supplying a higher

voltage to a memory cell improves the cell’s stability, making data loss less likely. DX-2 [’485

patent], 1:31-35. However, a higher voltage also makes it more difficult to store (i.e., “write”)

new data to the memory cell. Id., 1:36-41. One known way to resolve these conflicting

considerations was to lower the voltage supplied to memory cells during write operations to those

cells, a technique known as a “write assist.” DX-6 [Apsel] ¶¶ 53-55.

       The ’485 patent describes a specific write assist technique in which, when writing to a line


                                                7
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 13 of 46




of memory cells, the voltage to that memory cell line is lowered by sharing charge between the

memory cells and a line of “dummy cells.” For example, Figure 2 below depicts a memory array

with a first line of memory cells 13 (in green), a second line of memory cells 15 (in blue), and a

“capacitance structure” including a line of dummy cells 17 (in red):




DX-2 [’485 patent], 3:10-15, 3:59-62, Fig. 2 (annotations added). According to the patent, dummy

cells are like “conventional” memory cells—but instead of storing data, the dummy cells are used

for charge sharing. Id., 3:61-63, 4:39-46, 5:41-43, 6:22-32.

       The patent describes (and claims) embodiments involving a write operation to the second

line of memory cells. During that operation, the first line of memory cells (to which data is not

being written) remains coupled to its power supply (terminal VDD) through its power supply line

35 (in solid yellow), and thus continues to receive the higher voltage. During the write operation,

however, the second line of memory cells is decoupled from the power supply voltage (shown by

red “X” below) and coupled instead to the line of dummy cells (through transistor 54, in orange):




                                                8
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 14 of 46




DX-2 [’485 patent], 4:33-44; 6:14-27, Fig. 2 (annotations added). This decoupling (from the

power supply voltage) and coupling (to the dummy cells) causes electrical charge to be shared

between the second line of memory cells and the dummy cells through their conductor lines 37

and 39 (in dashed yellow), thereby reducing the voltage supplied to the second line of memory

cells during the write operation to those cells. The amount by which the voltage is reduced depends

on the relative “capacitance” (the ability to store electrical charge) of the second line of memory

cells and the line of dummy cells. DX-6 [Apsel] ¶ 58.

       B.      Disputed Term: “a capacitance structure” (claims 1, 12, 17)

                    Intel’s Construction                              VLSI’s Construction
 Function: providing “capacitance”                                 Plain meaning; not means-
                                                                   plus-function
 Structure: (1) Dummy column 17 (comprised of dummy
 SRAM cells 30, 32, and 34 and dummy bitlines SBL and
 SBL*) and conductor 37, configured to be selectively coupled
 to one or more of the dummy SRAM cells, as shown in
 Figure 2, and equivalents thereof; or alternatively (2) dummy
 row 70 (comprised of dummy SRAM cells 82, 84, and 86 and
 dummy wordline SWL) and conductor 71, configured to be
 selectively coupled to one or more dummy of the SRAM


                                                9
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 15 of 46




 cells, as shown in Figure 3, and equivalents thereof

       The parties dispute whether “capacitance structure” should be (1) construed as a mean-

plus-function term, as Intel contends, or (2) given no construction, as VLSI contends. Because the

term is purely functional and does not connote any definite structure, Intel’s construction applies.

       First, 35 U.S.C. § 112, ¶ 6 applies where a claim element is “expressed as a means or step

for performing a specified function without the recital of structure, material, or acts in support

thereof.” The Federal Circuit has made clear that, “[w]hen a claim term lacks the word ‘means,’

… § 112, para. 6 will apply if … the claim term fails to ‘recite sufficiently definite structure’ or

else recites ‘function without reciting sufficient structure for performing that function.’”

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) (en banc). For that reason,

Section 112, ¶ 6 applies to generic “nonce” words—like “element,” “device,” “mechanism,” or

“module”—that are “tantamount to using the word ‘means.’” Id. at 1350.

       That is precisely the case here. The term “capacitance structure” does not connote any

specific structure to persons of ordinary skill in the art. Instead, the term merely recites a

“structure” for performing the function of providing “capacitance.” DX-6 [Apsel] ¶¶ 65-66. The

generic, nonce word “structure” connotes no specific structure, and thus “sets forth the same black

box recitation of structure … as if the term ‘means’ had been used.” Williamson, 792 F.3d at 1350.

Nor does the prefix “capacitance” impart any definite structure. It indicates only that the claimed

“structure” functions to provide capacitance; but an ordinarily-skilled artisan would appreciate that

virtually every integrated circuit component has some amount of capacitance (parasitic or

otherwise). DX-6 [Apsel] ¶¶ 65-66.

       The term “capacitance structure” accordingly is no more than a “generic description” of a

component defined in purely functional terms, and thus should be treated as a means-plus-function

term. See Williamson, 792 F.3d at 1350–51 (“distributed learning control module” is means-plus-


                                                 10
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 16 of 46




function limitation because it “do[es] not describe a sufficiently definite structure”); Scarborough

v. Integricert, LLC, 2015 WL 5099128, at *13 (W.D. La. Aug. 31, 2015) (“attachment structure”

is mean-plus function limitation because “the phrase fails to recite definite structure”); In re Katz

Interactive Call Processing Patent Litig., 2008 WL 4865032, at *13 (C.D. Cal. Mar. 4, 2008)

(“gang holding structure” is means-plus-function limitation). 1

       VLSI’s position that “capacitance structure” should be given its “plain meaning” ignores

that the term has no understood meaning for any particular structure(s)—as confirmed by VLSI’s

failure to identify any such meaning. VLSI’s position also would improperly render the term

“capacitance” superfluous—because, as noted above, virtually every integrated circuit component

has some capacitance, and thus any circuit structure could be a “capacitance structure.” See, e.g.,

Akzo Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334, 1340 (Fed. Cir. 2016) (rejecting

construction of “pressurized collection vessel” under which any pressurized vessel would be a

“pressurized collection vessel”). DX-6 [Apsel] ¶ 65.

       Second, where Section 112, ¶ 6 applies, the scope of a means-plus-function term is limited

to “the corresponding structure, material, or acts described in the specification and equivalents

thereof.” 35 U.S.C. § 112, ¶ 6. Here, Intel’s proposed construction identifies the only structures

that the ’485 specification discloses as corresponding to the claimed function of providing


1
  See also Grecia v. Samsung Elecs. Am., Inc., 2019 WL 3940193, at *2-4 (Fed. Cir. Aug. 20,
2019) (“customization module” is means-plus-function term because “module” is a nonce word
and “customization” “at best describes the module’s intended functionality”); Diebold Nixdorf,
Inc. v. ITC, 899 F.3d 1291, 1298 (Fed. Cir. 2018) (“cheque standby unit” is means-plus-function
term because the claims recited no structure and described the term “solely in relation to its
function and location in the apparatus”); Advanced Ground Info. Sys., Inc. v. Life360, Inc., 830
F.3d 1341, 1347–48 (Fed. Cir. 2016) (“symbol generator” is means-plus-function term, even
though individual words had a known meaning, because “the combination of the terms … suggests
that it is simply an abstraction that describes the function being performed”); Alarm.com, Inc. v.
SecureNet Techs., LLC, 2019 WL 3996883, at *4–6 (D. Del. Aug. 23, 2019) (“connection
management component” is means-plus-function term because “component” is a nonce word).


                                                 11
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 17 of 46




capacitance—two embodiments, each using dummy cells to provide capacitance for charge

sharing when writing to a selected line of memory cells. DX-6 [Apsel] ¶¶ 67-68.

       The first structure (shown in Figure 2) includes dummy column 17 “used for capacitance

sharing” with selected columns in a memory array. DX-2 [’485 patent], 4:3-7, 4:39-55; id., 3:59-

65 (“Dummy column 17 … includes a pair of dummy bit lines labeled ‘SBL’ and ‘SBL*.’ Dummy

SRAM cells 30, 32 and 34 are coupled to the dummy bit lines SBL and SBL* and are conventional

SRAM cells …. Each of the dummy cells has a supply terminal that can be coupled to a conductor

37.”); DX-6 [Apsel] ¶ 67. And the second structure (shown in Figure 3) discloses an alternative

dummy row 70 for “charge sharing” with selected rows of a memory array. DX-2 [’485 patent],

6:22-31; id., 5:39-45 (“Dummy row 70 … includes a word line labeled ‘SWL’ and all of the cells

coupled to SWL. Dummy SRAM cells 82, 84, and 86 are coupled to the dummy word line SWL

and are conventional SRAM cells …. Each of the dummy cells has a supply terminal that can be

coupled to a conductor 71.”); DX-6 [Apsel] ¶ 68.

       Intel’s construction should be adopted because it captures the structures disclosed in these

passages—which are the only structures the patent discloses as performing the claimed function

of providing capacitance. See Williamson, 792 F.3d at 1352 (construction of means-plus-function

term must identify “corresponding structure” that “the intrinsic evidence clearly links or associates

… to the function recited in the claim”); Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc.,

248 F.3d 1303, 1315 (Fed. Cir. 2001) (limiting corresponding structure to the structure the patent

clearly links to the claimed function, even though a skilled artisan would understand that other

non-disclosed structure also could perform the claimed function).

       C.      Disputed Term: “precharging means for precharging the capacitance
               structure to a predetermined voltage prior to a write operation for the
               second line of memory cells” (claim 17)




                                                 12
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 18 of 46




                    Intel’s Construction                               VLSI’s Construction
 Function: “precharging the capacitance structure to a             Function: “precharging the
 predetermined voltage prior to a write operation for the          capacitance structure to a
 second line of memory cells”                                      predetermined voltage prior to
                                                                   a write operation for the
 Structure: (1) voltage source VREF and transistor 36,             second line of memory cells”
 coupled in series to provide a reference voltage to one or
 more dummy cells through conductor 37, as shown in Figure         Structure: “a conductor, or
 2, and equivalents thereof; or alternatively (2) voltage source   equivalents thereof”
 VREF and transistor 90, coupled in series to provide a
 reference voltage to one or more dummy cells through
 conductor 71, as shown in Figure 3, and equivalents thereof

       The parties agree that the “precharging means” is a mean-plus-function term, but dispute

the corresponding structure. Intel’s proposed structure should be adopted.

       As noted above, a means-plus-function term is limited to the structure that the specification

“clearly links or associates” with the claimed function. Williamson, 792 F.3d at 1352. Here, Intel

has identified the precise structure that the specification identifies as performing the claimed

function of “precharging the cells of dummy column 17” (or, alternatively, “precharging the cells

of dummy row 70”). DX-2 [’485 patent], 4:30-33, 6:13-16. As shown in Figure 2, this precharging

occurs when a reference voltage (VREF) is provided to dummy cells 30, 32, 34 (through conductor

37 and transistor 36):




                                                13
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 19 of 46




DX-2 [’485 patent], Fig. 2 (annotations added); id., 4:7-14 (“The conductor 37 is coupled to

receive a reference voltage labeled ‘VREF’ via an N-channel transistor 36.”); id., 4:28-33 (“[P]rior

to a write operation, control signal WDSEL* is provided as a logic high voltage to cause transistor

36 to be conductive. Reference voltage VREF is provided to the supply terminals of each of the

memory cells 30, 32, and 34 precharging the cells of dummy column 17 to VREF (ground).”); id.,

5:61-64, 6:11-16 (comparable structure for dummy row 70 in Fig. 3); DX-6 [Apsel] ¶¶ 72-73.

       VLSI’s proposed structure contains a vague reference to “a conductor.” But because a

“conductor” is any component through which charge can flow, that construction would effectively

render the term meaningless—and allow it to be met by any of the multiple conductors referenced

in the specification with no role in precharging dummy cells. DX-6 [Apsel] ¶¶ 75-77. See B.

Braun Med., Inc. v. Abbott Labs., 124 F.3d 1419, 1425 (Fed. Cir. 1997) (“valve seat” not required

structure given the “lack of association between the valve seat and the recited function”).

       Moreover, even if VLSI were to limit its proposed structure to conductors 37 and 71, those

conductors could not, by themselves, perform the claimed “precharging” function. A conductor—

without other circuitry—cannot precharge anything; it merely links a voltage source that provides


                                                14
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 20 of 46




the voltage needed for precharging and the dummy cells that are precharged. DX-6 [Apsel] ¶ 76.

For example, in Figure 2, conductor 37 links reference voltage VREF and dummy cells 30, 32, 34;

but precharging occurs only when a control signal is provided “to cause transistor 36 to be

conductive” so that the reference voltage is supplied to the dummy cells. DX-2 [’485 patent], 4:5-

8, 4:28-33. Thus, to “precharge” the dummy cells, the structure must include conductor 37 as well

as reference voltage VREF (which provides the reference voltage) and N-channel transistor 36

(which couples VREF to conductor 37). DX-6 [Apsel] ¶¶ 71-73.

       D.      Disputed Term: “first coupling means for coupling the power supply
               terminal to the first power supply line during the write operation for the
               second line of memory cells” / “second coupling means for coupling the
               second supply line to the first capacitance structure during the write
               operation for the second line of memory cells” (claim 17)

  ’485 Patent Term                     Intel’s Construction                    VLSI’s Construction
 “first coupling         Function: “coupling the power supply                 Function: “coupling
 means for coupling      terminal to the first power supply line during       the power supply
 the power supply        the write operation for the second line of           terminal to the first
 terminal to the first   memory cells”                                        power supply line
 power supply line                                                            during the write
 during the write        Structure: (1) transistor 52 and clamping            operation for the
 operation for the       circuit 46, configured to couple power supply        second line of memory
 second line of          voltage VDD and conductor 35, as shown in            cells”
 memory cells”           Figure 2 (if the second line of memory cells is      Structure: “a
 (claim 17)              SRAM column 15), and equivalents thereof ;           switching circuit, or
                         or alternatively (2) transistor 96 and a
                                                                              equivalents thereof”
                         clamping circuit, configured to couple power
                         supply voltage VDD and conductor 67, as
                         shown in Figure 3 (if the second line of
                         memory cells is SRAM row 68), and
                         equivalents thereof
 “second coupling        Function: “coupling the second supply line to        Function: “coupling
 means for coupling      the first capacitance structure during the write     the second supply line
 the second supply       operation for the second line of memory cells”       to the first capacitance
 line to the first                                                            structure during the
 capacitance             Structure: (1) Transistor 54, configured to          write operation for the
 structure during the    couple conductor 39 to conductor 37, as shown        second line of memory
 write operation for     in Figure 2 (if the second line of memory cells is   cells”
 the second line of      SRAM column 15); or alternatively (2) transistor
 memory cells”           94, configured to couple conductor 69 to             Structure: “a


                                                  15
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 21 of 46




 (claim 17)             conductor 71, as shown in Figure 3 (if the second switching circuit, or
                        line of memory cells is SRAM row 68)              equivalents thereof”

       The parties agree that “first coupling means” and “second coupling means” are means-

plus-function terms, but dispute the corresponding structures. Intel’s proposals should be adopted.

       For both terms, Intel’s construction identifies the structures that the specification discloses

for performing the claimed “coupling” functions, as shown in Figure 2 below:




DX-2 [’485 patent], Fig. 2 (annotations added).

       For the “first coupling means”—which must “coupl[e] the power supply terminal to the

first power supply line during the write operation for the second line of memory cells”—the

specification discloses a transistor and clamping circuit that couple the power supply voltage

terminal to the conductor supplying the first line of memory cells and limit any voltage drop on

the conductor to a predetermined level. DX-2 [’485 patent], 3:45-52 (“A power supply voltage is

selectively provided to the conductors 35 and 39. P-channel transistor 52 has a source coupled to

a power supply voltage terminal labeled ‘VDD’, a gate for receiving a control signal labeled

‘WCSEL1’, and a drain coupled to conductor 35. Clamping circuit 46 includes diode-connected



                                                  16
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 22 of 46




P-channel transistors 48 and 50 coupled in series between VDD and conductor 35.”); id., 5:22-30

(comparable structure for Figure 3), 5:35-40; DX-6 [Apsel] ¶¶ 80-83.

       For the “second coupling means”—which must “coupl[e] the second supply line to the first

capacitance structure during the write operation for the second line of memory cells”—the patent

discloses a transistor that couples the conductor supplying the second line of memory cells to the

conductor supplying the dummy cells. DX-2 [’485 patent], 4:15-23 (“In FIG. 2, transistor 54 is

used to couple conductor 37 to conductor 39 of column 15 in response to a control signal labeled

‘WCSEL0’ ….”); id., 4:33-39, 5:65-6:6, 6:16-22 (comparable structure for Figure 3); DX-6 [Apsel]

¶¶ 86-89.

       In contrast, VLSI’s proposed structure (“a switching circuit”) is not shown in any figure or

described in any embodiment. Instead, the only reference to a “switching circuit” simply repeats

the functional language of claim 1. DX-2 [’485 patent], 6:53-55. Because nothing in the patent

describes a “switching circuit” or “clearly links” it to the claimed function, it would be error to

include such a component as corresponding structure. Williamson, 792 F.3d at 1352.

       E.      Disputed Term: “decoupling means for decoupling the first power supply
               line from the second line of memory cells during the write operation for the
               second line of memory cells” (claim 17)

            Intel’s Proposed Construction                          VLSI’s Construction
 Function: “decoupling the first power supply      Function: “decoupling the first power supply
 line from the second line of memory cells         line from the second line of memory cells
 during the write operation for the second line    during the write operation for the second line
 of memory cells”                                  of memory cells”
                                                   Structure: “a switching circuit, or
 Structure: None, indefinite                       equivalents thereof”

       The parties agree that the “decoupling means” is a means-plus-function term, but dispute

whether the specification discloses any corresponding structure. Because the patent discloses no

corresponding structure for performing the claimed function of “decoupling the first power supply

line from the second line of memory cells,” the term is indefinite.


                                                  17
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 23 of 46




        The specification never describes an example in which the first power supply line is ever

coupled to the second line of memory cells; thus, it also never describes decoupling the first power

supply line from the second line of memory cells (much less structure for doing so). DX-6 [Apsel]

¶ 92. Instead, as shown in Figure 2 below, in every example, only the first line of memory cells

(in green) is coupled to the first power supply line 35 (in yellow); while the second line of memory

cells (in blue) is coupled to its own, separate power supply line—the second power supply line 39

(not highlighted):




DX-2 [’485 patent], Fig. 2 (annotations added). No disclosed structure is used to “decoupl[e]” the

first power supply line from the second line of memory cells. DX-6 [Apsel] ¶ 92. The term

therefore is indefinite. See Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1363

(Fed. Cir. 2012) (“If an applicant does not disclose structure for a means-plus-function term, the

claim is indefinite.”).

        VLSI’s proposed structure again is a generic “switching circuit.” As discussed above,

however, no figure or disclosed embodiment describes using a “switching circuit” for any


                                                18
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 24 of 46




purpose—including to decouple the first power supply line from the second line of memory cells.

DX-6 [Apsel] ¶¶ 91-92. Thus, VLSI’s proposed construction should be rejected.

IV.    U.S. PATENT NO. 7,606,983

       A.      Background

       The ’983 patent is directed to ordering processor requests to access shared memory. As

the patent’s background explains, digital electronic devices typically include multiple processors

or “requestors” (in blue) all sharing access to common resources, such as main memory (in green):




DX-3 [’983 patent], 1:19-41, Fig. 1 (coloring added). Each requestor independently sends its own

requests for access to the main memory over bus network 9 (in orange), and a memory controller

or “responder” (in green) (1) resolves any contentions that occur when there are multiple active

requests for access to the memory, (2) determines the order in which the multiple competing

requests are to be performed, and (3) presents the requests to the memory one at a time. Id.

       The patent further explains that the prior art typically used bus network protocols to

implement policies for ordering “transactions” (i.e., an access request and its associated response).


                                                 19
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 25 of 46




Id., 2:19-30. These included, for example: (1) first-in-first-out (“FIFO”) policies, in which a first

transaction is completed before the next transaction starts; and (2) FIFO policies for transactions

generated from the same requestor, with no ordering between transactions generated by different

requestors. Id., 2:34-54. The patent also notes that prior art systems could implement policies that

imposed no constraints on when transactions are performed. Id., 2:55-59.

        The ’983 patent purports to differ from the prior art by having the requestors (rather than

the memory controller) determine transaction ordering. Id., 4:57-5:11. To do so, the requestors

include in each access request (1) an “indication” of whether the occurrence of the access request

is to be performed in a sequential order; and (2) if so, a separate second “indication” of the specified

order. Id.; DX-12 [Appeal Br.] at 5 (applicant asserting during prosecution that the patent’s use

of “two different indications” distinguished the claimed invention from prior art systems). For

example, the patent notes that a requestor can provide these two indications to the responder as

“signals” in the access request. DX-3 [’983 patent], 6:26-34.

        B.      Disputed Term: “an indication of a [the] specified order” (claims 1, 9, 11)

                         Intel’s Construction                                 VLSI’s Construction
 “a second, different indication that indicates a | the specified order”    Plain meaning

        Consistent with the applicant’s characterization of the purported invention—both in the

patent and during prosecution—the ’983 claims require each access request to include two separate

“indications”: (1) “an indication of whether or not this occurrence of the access request [is to be

performed in a sequential order/has a specified order] among other occurrences of the access

request”; and (2) if so, “an indication of [a/the] specified order.” DX-3 [’983 patent], 11:31-35,

12:16-20, 12:46-51. The parties dispute whether the second “indication” must be different from

the first “indication,” as Intel contends, or requires no construction, as VLSI argues. Intel’s

construction should be adopted because it is based on the plain language and gives effect to the


                                                  20
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 26 of 46




applicant’s express representations made during prosecution.

        First, the plain claim language supports Intel’s construction. Each independent claim

requires two separate and distinct indications in the access request, each of which must include

different information: (1) the first “indication” must indicate whether to perform the specific

occurrence of the access request in a sequential or specified order among other occurrences; and

(2) if so, the second “indication” must then indicate the specified order. Id.; DX-7 [Hagersten]

¶ 43.

        The claim language also makes clear that the second “indication” depends on the first

“indication.” For example, in claims 1 and 9, the access request includes the second “indication

of a specified order” only “if” the first indication indicates that this occurrence of the access request

is to be performed in sequential order. DX-3 [’983 patent], 11:34-35; id., 12:19-20 (“if so, an

indication of a specified order”). Similarly, in claim 11, the second “indication of the specified

order” is “includ[ed]” “in those occurrence[s] of the access request that ar[e] ordered.” Id., 12:49-

50. This language—stating that the second “indication” is contingent on, and in addition to, the

first “indication”—further confirms that the two “indications” are separate and distinct from each

other. Id., 5:3-6, 6:26-32; DX-7 [Hagersten] ¶ 44.

        Second, Intel’s construction also reflects the applicant’s express representations made to

distinguish prior art. During prosecution, the Examiner repeatedly rejected claims as anticipated

by a patent (“Weber”) disclosing a single bit that the Examiner initially treated as satisfying both

claimed “indications.” After several unsuccessful attempts to distinguish Weber, the applicant

filed an appeal brief arguing that the claims required “two different indications”:

        Appellant’s claimed invention includes two different indications, each of which
        are provided by the access request. A first indication is related to whether the access
        request is to be performed in a sequential order among other occurrences of the
        access request. A second indication is used conditionally relative to the first



                                                   21
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 27 of 46




       indication and is related to an indication of a specified order. The Weber reference
       does not teach that access requests contain these two different indications.

DX-12 [Appeal Br.] at 5; see also DX-5 [Am. Appeal Br.] at 2 (identifying two different elements

in the specification as the “indications”). The applicant further emphasized that the claimed

invention required the second “indication” (specifying the order) to be in the access request itself:

       Weber teaches that for requests that are part of the same global group, the requests
       are serviced based upon the branch that was least recently serviced by the
       arbitration controller.… To accommodate this type of FIFO ordering, Weber’s
       access requests specify the group to which they belong. This global group does
       not, however, specify the order in which they are to be performed nor does it
       indicate whether they are to be performed in a sequential order among other
       occurrences of the access request. The order in which Weber’s access requests
       are serviced is left up to the arbitration controller rather than being identified in
       the access request itself.

Id.; DX-7 [Hagersten] ¶¶ 45-46.

       When the Examiner responded that Weber’s single bit “teaches the two different

indications,” DX-14 [Reply Br.] at 6, the applicant argued that the claim language required “two

different indications”—i.e., two separate indications that each convey different information:

       The Examiner’s analysis is improper as it conveniently ignores the claim language
       supporting the second indication. The claim language immediately following the
       Examiner’s selected expert [sic] is “and, if so, an indication of a specified order”.
       Thus, the claim language explicitly recites a first indication of whether to perform
       in a sequential order and a second indication of the specified order. Accordingly,
       the Examiner’s interpretation improperly ignores claim limitations directed
       toward two different indications.

Id. at 4; DX-7 [Hagersten] ¶ 47. After receiving those representations, the Patent Office overruled

the Examiner’s rejections and issued the claims. DX-13 [Decision] at 7-8.

       Accordingly, the applicant’s statements confirm that the plain meaning of “an indication

of a [the] specified order” requires two separate and distinct indications, just as Intel has proposed.

See Iridescent Networks, Inc. v. AT&T Mobility, LLC, 933 F.3d 1345, 1352–53 (Fed. Cir. 2019)

(“Any explanation, elaboration, or qualification presented by the inventor during patent



                                                  22
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 28 of 46




examination is relevant, for the role of claim construction is to ‘capture the scope of the actual

invention’ that is disclosed, described, and patented.”). 2

       VLSI asserts that the limitations reciting “an indication of a [the] specified order” need no

construction. But at the very least, Intel’s construction is needed to make clear to the jury that the

plain meaning requires two different indications—as confirmed by the plain claim language and

the applicants’ representations made to secure issuance of the asserted claims.

V.     U.S. PATENT NO. 7,793,025

       A.      Background

       The ’025 patent is directed to a technique for prioritizing requests—called “interrupts”—

that a processor receives from other system components. DX-4 [’025 patent], 1:13-16 (describing

how an “interrupt” is a request sent to a processor “from hardware indicating the need for attention”

or “[from] software indicating the need for a change in execution”). The interrupt “causes the

processor to save its state of execution” and “begin execution of an interrupt handler,” which

services the interrupt. Id., 1:16-23. For example, a processor that is asleep might receive interrupts

from an external device (e.g., from a keyboard when keys are pressed) that cause the processor to

resume operation. Id., 1:27-29; DX-8 [Farrens] ¶ 21.

       Because a computer processor may receive multiple interrupts nearly simultaneously, and

because some interrupts are more urgent than others, it was known in the prior art for conventional

computer systems: (1) to assign priority levels to different pending interrupts; and (2) if multiple




2
  If VLSI incorrectly argues that “plain meaning” does not require two separate indications, the
applicant’s statements expressly and unmistakably disclaimed a single “indication” meeting both
requirements. See, e.g., Comput. Docking Station, 519 F.3d at 1374 (“[A] patentee may limit the
meaning of a claim term by making a clear and unmistakable disavowal of scope during
prosecution…. A patentee could do so, for example, by clearly characterizing the invention in a
way to try to overcome rejections based on prior art.”).


                                                  23
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 29 of 46




interrupts were pending simultaneously, for a processor to handle them in order of their assigned

priorities. Id., 1:29-37; DX-20 [Practical Introduction to Elec. Circuits] at 467 (“Processors

usually have more than one interrupt input, each having a different priority level.”). As was known

in the prior art, memory devices called “registers” can store pending interrupts, as well as their

interrupt priority levels. DX-4 [’025 patent], 2:5-12; DX-19 [Computers as Components] at 121

(“[T]he CPU stores in an internal register the priority level of [the] interrupt.”). It was also known

that computers could operate with different modes or contexts, and that interrupt prioritization

levels may change when the operating mode or context changes (e.g., when a system wakes from

sleep mode or begins executing a different software program). DX-8 [Farrens] ¶ 24.

       The ’025 patent does not claim to invent interrupts or the idea to change from one set of

interrupt priority levels to another when a system’s operating mode or context changes—both of

which the patent admits were known. DX-4 [’025 patent], 1:29-37, 1:63-2:13. Instead, the patent

alleges that prior art techniques for switching between different sets of interrupt priority levels

were too slow because the prioritization changes were “controlled by software.” Id., 2:5-11, 2:14-

18; DX-8 [Farrens] ¶ 27.

       The patent claims to improve over a software-based approach in just one way: by using an

entirely hardware-based technique for switching among sets of interrupt priority levels upon a

system mode or context change. DX-4 [’025 patent], 2:46-50 (explaining “the present invention”

involves “a hardware mechanism … to adaptively prioritize interrupts based on the current mode

or context of a corresponding processor”), Title (“Hardware Managed Context Sensitive Interrupt

Priority Level Control”); DX-8 [Farrens] ¶¶ 28-32. To do so, the patent describes a specific




                                                 24
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 30 of 46




arrangement of hardware components with two key features. 3

        First, the patent uses “interrupt priority registers,” which are hardware components used

to “stor[e] priority values.” DX-4 [’025 patent], 2:64-67, Fig. 4. 4 The patent explains that an

interrupt priority register stores a priority for every possible interrupt that might be received. DX-

4 [’025 patent], 3:3-7 (“Each entry in each interrupt priority register corresponds to a possible

pending interrupt request ….”); id., 2:64-67 (similar); DX-8 [Farrens] ¶ 29.

        Second, instead of using just a single interrupt priority register that is rewritten by software

when the system mode or context changes (as in the prior art), the patent uses “multiple interrupt

priority registers,” one for “each context” or system mode. DX-4 [’025 patent], 3:1-3, 3:12-18

(describing “providing a separate interrupt priority register for each context”). To switch between

these multiple hardware interrupt priority registers, the ’025 patent uses a standard hardware

“switching” or “multiplexer circuit[].” Id., 7:58-61. This multiplexer circuit acts like a railroad

switch; (1) in a first system mode, it couples a first interrupt priority register to the priority encoder

(which provides interrupts to the processor), and (2) in a second system mode, it couples the second

interrupt priority register to the priority encoder (and decouples the first interrupt priority register

from the priority encoder). Id., 9:47-54 (“[A] multiplexer circuit is provided … [that] selects and

provides priority level information from one of the interrupt priority storage devices at an output

in response to the mode control signal.”); DX-8 [Farrens] ¶ 31.

        In this manner, the ’025 patent claims to improve over prior art systems that used software

to rewrite a single interrupt priority register with new priorities upon a system mode or context


3
 Although the patent also discusses other peripheral features well known in the prior art, such as
“masking” (a known technique for enabling and disabling interrupts), those features are not
implicated by any claim term in dispute here.
4
  The ’025 patent does not claim that using interrupt priority registers to store priority values for
interrupts was new. Id., 2:5-11 (describing use of interrupt priority registers in prior art).


                                                   25
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 31 of 46




change—by disclosing an entirely hardware-based system that switches among multiple distinct

mode-specific hardware interrupt priority registers upon a system mode or context change. DX-

4 [’025 patent], Abstract (describing the claimed invention as directed to “an interrupt circuit (300)

that multiplexes (324) a plurality of interrupt priority registers (321, 322) based on the current

context of the system”), Fig. 3; DX-8 [Farrens] ¶¶ 30-32.

       B.      Disputed Term: “storage device for storing priority level information”
               (claims 1, 9) / “sets of priority levels in ... storage devices” (claim 17)

                      Intel’s Construction                               VLSI’s Construction
 “hardware for storing priority level information that is not         Plain and ordinary meaning
 rewritten by software when the system changes mode or
 context” / “hardware for storing priority levels that are not
 rewritten by software when the system changes mode or
 context”

       The parties dispute whether the claimed “storage devices” that store priority level

information must consist of hardware that is not rewritten by software when the system changes

mode or context, as Intel contends, or whether no construction is required, as VLSI maintains. As

detailed below, Intel’s proposed construction is required given the clear disclosures in the patent

and prosection history that repeatedly criticize and claim to improve over software-based interrupt

priority systems through a wholly hardware-based approach described as “the present invention.”

       First, the ’025 patent makes clear that interrupt priority level information must be stored

in hardware storage devices, and disclaims using software to rewrite this information when the

system mode/context changes. Indeed, the patent itself is titled “Hardware Managed Context

Sensitive Interrupt Priority Level Control,” and opens by explaining that “the present invention

relates to an interrupt controller that includes context sensitive interrupt prioritization controlled

by hardware.” DX-4 [’025 patent], Title, 1:9-11; DX-8 [Farrens] ¶¶ 35-37. This description alone

requires Intel’s construction. See Pacing Techs., LLC v. Garmin Int’l, Inc., 778 F.3d 1021, 1025

(Fed. Cir. 2015) (“When a patentee describes the features of the ‘present invention’ as a whole, he


                                                 26
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 32 of 46




alerts the reader that this description limits the scope of the invention.”); Verizon Servs. Corp. v.

Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007) (same).

       Second, the patent repeatedly disparages, and purports to improve upon, systems that use

software to rewrite the interrupt priority levels stored in a register when the mode changes. DX-4

[’025 patent], 3:19-22; id., 6:63-7:3 (describing “a latency penalty … associated with having

frequent software updates of interrupt settings”). In fact, using software to rewrite priority levels

is precisely what the patent claims to avoid:

                  [I]nterrupt priority levels have conventionally been
                  controlled by software, which means that any changes in the
                  prioritization of interrupts (which can occur when the system
                  changes mode or context) requires additional time and
                  programming complexity to switch the prioritization by re-
                  writing the interrupt priority registers …. Accordingly, there
                  is a need for an improved interrupt controller that allows
                  interrupts to be quickly and efficiently prioritized.

Id., 2:5-16; DX-8 [Farrens] ¶¶ 38-39.

       The specification is saturated with similar reiterations that avoiding reliance on software

to re-write priority level information is the keystone of the ’025 patent:

       •   “By eliminating the requirement for software to manage the priority level changes

           before a context switch, interrupt processing can proceed with reduced latency and

           lower power consumption.” DX-4 [’025 patent], 3:12-22.

       •   “With the disclosed arrangement, the interrupt circuit 300 provides a hardware-based

           prioritization of interrupt requests that may be adjusted to provide new prioritization

           when a context switch occurs. By having interrupt priority registers for each mode

           followed by a multiplex selection circuit that is controlled directly through hardware

           based on the system’s context, a hardware mechanism is provided that tracks priority

           levels for each mode and automatically switches priorities upon a change to a new



                                                 27
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 33 of 46




           mode. The disclosed priority switching mechanism allows interrupt priority levels for

           each mode to be switched without software intervention, thus reducing the overall

           latency of changing context, and also reducing the workload of the processor.” Id.,

           8:48-60.

       •   “The interrupt priority register 212 may be implemented using any desired storage

           mechanism to store an interrupt value for each potential interrupt, including but not

           limited to a plurality of transparent latches, a multi-bit register, a read-only memory,

           hardwired gates, an application specific integrated circuit (ASIC), or any other fully

           hardware controlled circuit.” Id., 6:3-9.

       •   “[T]here is a latency penalty, as well as processor overhead, associated with having

           frequent software updates of the interrupt settings.” Id., 6:63-65.

       The specification’s repeated, consistent, and clear criticisms of storage devices that are

rewritten by software, and its claims to improve over those systems via a “fully hardware

controlled circuit,” separately require Intel’s construction. See Chicago Bd. Options Exch., Inc. v.

Int’l Sec. Exch., LLC, 677 F.3d 1361, 1372 (Fed. Cir. 2012) (“[T]he specification goes well beyond

expressing the patentee’s preference …, and its repeated derogatory statements about [features of

the prior art] reasonably may be viewed as a disavowal ….”); Openwave Sys., Inc. v. Apple Inc.,

808 F.3d 509, 513 (Fed. Cir. 2015) (“[I]t is difficult to envisage how, in light of the repeated

disparagement of mobile devices with ‘computer modules’ discussed above, one could read the

claims of the patents-in-suit to cover such devices.”).

       Third, consistent with its criticisms of software-based systems, the ’025 patent claims to

improve over those systems in only one way—by repeatedly teaching that the claimed interrupt

priority levels are entirely implemented in, and controlled by, hardware. DX-4 [’025 patent],




                                                 28
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 34 of 46




6:3-9 (describing how “[t]he interrupt priority register” is implemented in a “fully hardware

controlled circuit”); id., 1:9-11 (“[T]he present invention relates to an interrupt controller that

includes context sensitive interrupt prioritization controlled by hardware.”); id., 2:48-49 (“[A]

hardware mechanism is provided to adaptively prioritize interrupts ….”); id., 3:45-48 (“[D]ata

processing system 10 includes … one or more hardware devices ….”); id., 8:48-51 (“[I]nterrupt

circuit 300 provides a hardware-based prioritization of interrupt requests ….”); id., 9:24-34, 9:42-

47, Fig. 4 (steps 403, 404) (using terms “interrupt priority storage devices” and “hardware

registers” interchangeably); DX-8 [Farrens] ¶¶38-39 .

       By contrast, no embodiment discloses using software—consistent with the patent’s

criticisms of a software-based approach. This too confirms Intel’s construction. See Retractable

Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d 1296, 1305 (Fed. Cir. 2011) (limiting claims to

embodiments with a particular feature where the specification “only disclose[d] embodiments

[with that feature]” and “expressly distinguish[ed] the invention from the prior art based on [that]

feature”); SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341 (Fed.

Cir. 2001) (“Where the specification makes clear that the invention does not include a particular

feature, that feature is deemed to be outside the reach of the claims of the patent, even though the

language of the claims, read without reference to the specification, might be considered broad

enough to encompass the feature in question.”).

       Finally, beyond these many statements in the specification, the file history also supports

Intel’s construction by unequivocally disavowing a software-based solution and representing to

the Patent Office that the claimed storage devices are (1) entirely hardware-based and (2) not

rewritten by software when the system changes mode or context.

       Specifically, during prosecution, the Patent Office initially rejected claims 1, 9, and 17 as




                                                29
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 35 of 46




unpatentable over a prior art reference (“Kershaw”). DX-15 [Office Action] at 2-3. The applicant

overcame these rejections by arguing there is a “very real difference” between the alleged ’025

invention and Kershaw because the latter “uses the operating system software to set the interrupt

priority values,” whereas the ’025 approach requires that “interrupt priority level information for

each requested interrupt request is stored in ‘interrupt priority storage devices.’”            DX-16

[Response] at 9 (italics in original). The applicant further argued that (1) “Kershaw merely

describes the conventional software-controlled interrupt handling approaches described and

distinguished by Applicants in the ‘Background of the Invention’ section,” and (2) the ’025

patent “eliminat[es] the requirement for software management of priority level changes during

context switches.” Id. at 7, 9 (citing’025 application excerpt criticizing prior art where “interrupt

priority levels have conventionally been controlled by software”); DX-8 [Farrens] ¶¶ 40-42.

        This argument swayed the Patent Office, which allowed the claims in “further … view of

Applicant’s persuasive argument that ‘Kershaw uses the operating system software to set the

interrupt priority levels, whereas claim 1 specifies that different interrupt priority level information

for each request is stored in ‘interrupt priority storage devices,’ depending on the system mode.’”

DX-17 [Allowance] at 2 (italics in original).

        Thus, the applicants obtained the ’025 claims by representing that the claims are limited to

hardware-based systems. VLSI is bound by those representations here, and cannot seek to cover

systems that use software to rewrite priority level information. See Comput. Docking Station

Corp., 519 F.3d at 1376; Krippelz, 667 F.3d at 1266; Aylus Networks, Inc. v. Apple, Inc., 856 F.3d

1353, 1359 (Fed. Cir. 2017) (parties cannot “recaptur[e] through claim interpretation [the] specific

meanings” disavowed during prosecution); CVI/Beta Ventures, Inc. v. Tura LP, 112 F.3d 1146,

1158 (Fed. Cir. 1997) (“[T]hrough statements made during prosecution … an applicant … may




                                                  30
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 36 of 46




commit to a particular meaning for a patent term, which meaning is then binding in litigation.”).

       C.      Disputed Term: “priority level information associated with a [first/second]
               system mode for each of the one or more interrupt requests” (claim 1) /
               “priority level information associated with a [first/second] system mode”
               (claim 9)

                       Intel’s Construction                               VLSI’s Construction
 “priority level information associated with a [first/second]         Plain and ordinary meaning
 system mode for each of the one or more potential interrupt
 requests”

       The parties dispute whether these limitations should be construed to make clear that the

claimed “priority level information associated with a [first/second] system mode” is “for each of

the one or more potential interrupt requests,” as Intel has proposed, or whether no construction is

required, as VLSI contends. Intel’s construction captures the clear representations made—both in

the ’025 patent and separately to the Patent Office during prosecution—that the claimed “mode-

specific priority level information” must include priority level information for each potential

interrupt request (rather than just for the pending interrupt requests that actually occur).

       First, the patent repeatedly teaches that—unlike the “pending registers” that store “pending

interrupt signals”—“interrupt priority registers” store “sets of priority levels” that include priority

information for each potential interrupt request that might be received. E.g., DX-4 [’025 patent],

Figs. 2-4, 2:63-67, 5:65-6:18, 7:53-57, 8:60-9:10, 10:6-12, 10:51-55; DX-8 [Farrens] ¶¶ 44-47.

For example, in introducing its purportedly novel way of storing priority level information, the

patent explains that “[o]ne or more interrupt priority registers are also provided for storing priority

values corresponding to each of the potential pending interrupt requests, thereby enabling

prioritization of the enabled, pending interrupt requests.” DX-4 [’025 patent], 2:63-67. Likewise,

the specification further states that “[e]ach entry in each interrupt priority register corresponds to

a possible pending interrupt request”—not a request that has already been generated by or

received from an interrupt source. Id., 3:3-5. Similar explicit statements that priority level


                                                  31
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 37 of 46




information must be associated with potential interrupt requests pervade the specification. DX-8

[Farrens] ¶¶ 44-47. 5

       Accordingly, because the ’025 patent “‘repeatedly and consistently’ characterizes [the]

claim term in a particular way, it is proper to construe the claim term in accordance with that

characterization.” GPNE Corp. v. Apple Inc., 830 F.3d 1365, 1370 (Fed. Cir. 2016).

       Second, during prosecution, to overcome the Kershaw prior art reference discussed above,

the applicant expressly represented that all claims (including claims 1 and 9) require storing

priority level information for each potential pending interrupt request—not merely for actual

pending interrupt requests. Specifically, the applicant argued that the claimed invention was

distinguishable because Kershaw allegedly failed to disclose that the interrupt priority registers

stored “each potential pending interrupt request.” 6 DX-16 [Response] at 7. In support of that

distinction, the applicant referenced claim 17’s express language requiring “a priority level for

each potential pending interrupt request.’” Id. In contrast, the applicant argued that each of the

“priority registers” in Kershaw only stored “some” potential interrupts. Id. at 9-10.

       Importantly—as the Examiner recognized—even though claims 1 and 9 do not contain the

word “potential” (unlike claim 17), the applicant made clear that every claim in the patent requires


5
  Id., 10:51-55 (explaining how “each set of priority levels … specifies a priority level for each
potential pending interrupt request”); id., 5:65-67 (“[I]nterrupt priority register 212 may store
predetermined priority values for each of the potential interrupts ….”); id., 6:3-6 (“The interrupt
priority register 212 may be implemented using any desired storage mechanism to store an
interrupt value for each potential interrupt ….”).
6
  Kershaw describes a technique for mapping interrupts to different priorities depending on
whether the system is operating in a secure mode or in a non-secure mode. DX-26 [Kershaw],
Abstract. Like the ’025 patent, Kershaw discloses storing interrupt priority values in priority
registers and using different sets of priority values for different modes. Id. at 2:3-24. However,
according the applicant, instead of pre-storing priority levels for every potential interrupt request,
Kershaw only stored some priority levels and used software to rewrite them as needed. DX-16
[Response] at 9-10.



                                                 32
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 38 of 46




storing “each of the potential pending interrupt requests.” Id. at 7 (explaining for claims 1 and 17

that “interrupt priority registers are provided for storing priority values corresponding to each of

the potential pending interrupt requests”); id. at 11 (explaining for claim 9 that, “[a]s described

in the Application, the interrupt priority registers are provided for storing priority values

corresponding to each of the potential pending interrupt requests”); id. at 7-8 (emphasizing for

all claims the patent’s disclosure that “[o]ne or more interrupt priority registers are also provided

for storing priority values corresponding to each of the potential pending interrupt requests,”

and arguing that all claims differed from Kershaw based on the specification’s explanation that

“[e]ach entry in each interrupt priority register corresponds to a possible pending interrupt request”

(underlining in original)); DX-8 [Farrens] ¶¶ 48-52.

       Thus, when arguing to the Patent Office why claims 1 and 9 should be granted, the

applicant represented that those claims require the interrupt priority registers to store “priority

values corresponding to each of the potential pending interrupt requests.” DX-4 [’025 patent],

2:65-66. And the Patent Office expressly relied on this argument in deciding to issue the claims.

DX-17 [Allowance] at 2 (citing applicant’s “persuasive” point that “[a]s described in the

Application, the interrupt priority registers are provided for storing priority values corresponding

to each of the potential pending interrupt requests”).

       In light of this clear intrinsic evidence, VLSI cannot abandon the meaning of the disputed

limitations that the applicant represented to the Patent Office to obtain the claims. To prevent that

unfair and improper result, Intel’s construction should be adopted. See Aylus Networks, 856 F.3d

at 1359 (“[T]he doctrine of prosecution disclaimer ensures that claims are not construed one way

in order to obtain their allowance and in a different way against accused infringers.”).

       D.      Disputed Term: “providing a plurality of interrupt priority storage devices
               … and providing a plurality of interrupt priority storage devices …”



                                                 33
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 39 of 46




               (claim 1)

      Intel’s Construction                                VLSI’s Construction
 Indefinite                          Definite

       The parties dispute whether claim 1—which contains an incoherent repetition of

elements—should be deemed indefinite, as Intel contends, or is “definite,” as VLSI has urged

(without specifying any actual proposed meaning). Because the limitation renders the claim

nonsensical in several respects, Intel’s position should be adopted.

       Specifically, claim 1 recites both of the following “providing” limitations, with the only

differences shown as underlined:

          First “providing” limitation                      Second “providing” limitation
 providing a plurality of interrupt priority        providing a plurality of interrupt priority
 storage devices comprising a first interrupt       storage devices comprising a first interrupt
 priority storage device for storing priority       priority storage device for storing priority
 level information associated with a first          level information associated with a first
 system mode, and a second interrupt priority       system mode for each of the one or more
 storage device for storing priority level          interrupt requests, and a second interrupt
 information associated with a second system        priority storage device for storing priority
 mode; and                                          level information associated with a second
                                                    system mode for each of the one or more
                                                    interrupt requests; and

       Both limitations require (1) “a plurality of interrupt priority storage devices,” (2) a first

interrupt priority storage device for storing priority level information associated with a first system

mode,” and (3) “a second interrupt priority storage device for storing priority level information

associated with a second system mode.” It is unclear, therefore, whether the claim requires two

priority storage devices (if the “first” and “second” devices are the same), or four devices

altogether (two separate “pluralities”). DX-8 [Farrens] ¶¶ 53-55.

       Moreover, assuming the claim requires two separate pluralities of interrupt storage devices

(four devices altogether), as it is written, the claim has insurmountable antecedent basis problems.

The last limitation of the claim imposes requirements for “the plurality of interrupt priority storage



                                                  34
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 40 of 46




devices”; yet, it is impossible to determine which “plurality of interrupt priority storage devices”

serves as the antecedent basis for this limitation. DX-8 [Farrens] ¶¶ 56-57.

       Because this illogical redundancy makes no sense on several levels, the limitation should

be construed as indefinite. See Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 899, 910

(2014) (holding limitations are indefinite if they fail to “inform those skilled in the art about the

scope of the invention with reasonable certainty,” because that lack of disclosure fails to “appris[e]

the public of what is still open to them”); Trustees of Columbia Univ. in City of N.Y. v. Symantec

Corp., 811 F.3d 1359, 1367 (Fed. Cir. 2016) (“The claims are nonsensical in the way a claim to

extracting orange juice from apples would be, and are thus indefinite.”). 7

VI.    U.S. PATENT NO. 7,523,373

       A.      Background

       The ’373 patent addresses aspects of the well-known challenge in integrated circuit design

of balancing “tradeoffs between performance and power.” DX-5 [’373 patent], 1:12-18. As was

well understood when the ’373 patent was filed, it is ideal for processors to operate “at maximum

voltage and frequency when peak performance is required,” and at other times to operate “at low

voltage and frequency to reduce power consumption.” Id. But because “different types of circuitry

within a data processing system may have different ranges of allowable operating voltages,” id,

1:23-25, “the processor may be able to operate at a lower voltage than is possible for the memory,”

id., 2:5-7; DX-9 [Sylvester Decl.] ¶ 26.




7
  VLSI has not proposed a construction for this term that would fix the claim’s incoherency, and
the claim cannot be re-written to solve its indefiniteness, even if VLSI claims that a drafting error
occurred. See Lucent Techs., Inc. v. Gateway, Inc., 525 F.3d 1200, 1215 (Fed. Cir. 2008)
(“[C]ourts may not redraft claims to cure a drafting error made by the patentee, whether to make
them operable or to sustain their validity.”).


                                                 35
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 41 of 46




       To enable a processor to operate at voltages below the memory’s minimum operating

voltage, the patent discloses a specific way to provide an alternative voltage source for the

memory: (1) when a processor is operating at a voltage above the memory’s minimum operating

voltage, a single regulated voltage is provided to both the processor logic and the memory; (2)

however, if that voltage falls below the memory’s minimum operating voltage, then the alternative

(higher) regulated voltage is provided to the memory, while the original (lower) voltage is still

provided to the processor logic. E.g., id., Abstract, 3:30-45, claims 1, 16.

       B.      Disputed Term: “means for providing the operating voltage to the memory at
               a value at least as great as the minimum operating voltage in response to the
               operating value selected by the processor being below the minimum operating
               voltage” (claim 14)

 Intel’s Construction                               VLSI’s Construction
 Indefinite               Function: “providing the operating voltage to the memory at a value
                          at least as great as the minimum operating voltage in response to the
                          operating value selected by the processor being below the minimum
                          operating voltage”

                          Structure: “power supply selector, charge pump, scalable voltage
                          regulator, or equivalents thereof”

       The parties dispute whether the “means for providing the operating voltage to the memory

…” limitation of claim 14 (which depends from claim 9) is indefinite because it recites a

nonsensical function (requiring two separate “operating voltages” to the same memory) and no

corresponding structure for performing that illogical function, as Intel contends, or whether it

should be construed to have the claimed function and incomplete structure that VLSI proposes.

Intel’s proposed construction should be adopted for the reasons below.

       Function: As an initial matter, the claimed function itself is indefinite. On its face, the

language of claim 14 requires a “means for providing the operating voltage to the memory.” But

claim 9 (from which claim 14 depends) claims an “integrated circuit” that already includes a

separate component—a “power supply selector”—that “supplies … the operating voltage of the


                                                 36
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 42 of 46




memory.” DX-5 [’373 patent], claims 9, 14. These conflicting requirements are summarized in

the table below:

         Provided to         Component Providing            When the Operating Voltage is
 Claim “the memory”          the Operating Voltage              Provided to the Memory
   9   “the operating        “power supply selector”     “when the first regulated voltage is
       voltage”                                          below the minimum operating
                                                         voltage”
   14     “the operating     “means for providing        “in response to the operating value
          voltage”           the operating voltage to    selected by the processor being below
                             the memory”                 the minimum operating voltage”

        Thus, dependent claim 14 requires two different sources to supply “the operating voltage”

to “the memory.” But it would be paradoxical to have two different components supply the same

operating voltage to the same memory, especially under similar and non-exclusive conditions.

DX-9 [Sylvester Decl.] ¶¶ 31-33. Accordingly, because the claim specifies a nonsensical function,

the limitation is indefinite. See Trustees of Columbia Univ., 811 F.3d at 1367.

        Structure: This limitation is also indefinite because the patent fails to disclose a structure

that performs the claimed function—which is not surprising given that the structure itself is

illogical. As noted above, claim 14 requires the memory itself to include the “means for providing

the operating voltage to the memory” (“the memory of claim 9 further comprising … means for

providing …”), even though the “power supply selector” of claim 9 already must provide “the

operating voltage” to “the memory.” There is simply no structure that the ’373 specification

describes in which two different components provide the same operating voltage to the same

memory. DX-9 [Sylvester Decl.] ¶¶ 34-37. This lack of disclosed structure also renders the

limitation indefinite. See Williamson, 792 F.3d at 1352.

        For its part, VLSI argues that the patent discloses a “power supply selector, charge pump,

scalable voltage regulator, or equivalents thereof” as the corresponding structure. But that

argument fails for multiple reasons.



                                                 37
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 43 of 46




       First, as noted above, claim 9 requires the claimed “power supply selector” to supply “the

operating voltage” to “the memory,” while claim 14 expressly requires the “means for providing

the operating voltage to the memory …” to be internal to the same memory. But the patent does

not disclose any emobodiment in which a “power supply selector” supplies an operating voltage

to a memory, and a separate structure in the memory also “provid[es] the operating voltage to the

memory.” DX-9 [Sylvester Decl.] ¶¶ 34-37. Nor would it make sense for a structure within the

memory to provide something “to the memory.” Id. ¶ 38.

       Second, the “power supply selector” described in the ’373 specification does not perform

the function that VLSI identifies for claim 14—either by itself or in combination with the “charge

pump” and/or “scalable voltage regulator” that VLSI includes as the corresponding structure.

Nowhere in the specification does a “power supply selector” provide the operating voltage to the

memory at a particular value “in response to the operating value selected by the processor being

below the minimum operating voltage.” For each disclosed embodiment that mentions the “power

supply selector,” there is no discussion of (1) the “processor” selecting an operating value for the

memory’s voltage or (2) how other components act based upon such a selection. 8

       For example, in the first disclosed embodiment, which discusses power supply selector 21

of Figure 1, the operating voltage is determined by controller 28—not processor 16—and power

supply selector 21 merely selects between two voltages based on a signal received from controller


8
  Some disclosed embodiments explain how the circuitry should respond to other actions taken by
the processor, such as when the processor selects its operating state (which controller 28 uses to
determine the frequency and operating voltage of the processor, and then uses that information to
decide which regulated voltage the memory should receive). DX-5 [’373 patent], 8:16-47. But
this embodiment appears to relate to claim 6, which requires that a “controller … select[] an
operating value for the operating voltage of the memory.” Nothing in this text (or anywhere else
in the patent) discloses structure clearly linked to either the “processor … select[ing] an operating
value for the operating voltage of the memory,” as claim 14 provides, or “respon[ding] to the
operating value selected by the processor,” as this disputed limitation requires.


                                                 38
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 44 of 46




28. DX-5 [’373 patent], 2:55-57 (“Power supply selector 21 selects one of VDDmem and

VDDlogic based on information provided by controller 28 via, for example, the memory control

signals.”); DX-9 [Sylvester Decl.] ¶ 40. Power supply selector 21 does not (1) receive an operating

value for the operating voltage of the memory, (2) from the processor, and (3) determine whether

that operating value is lower than the memory’s minimum operating voltage. DX-9 [Sylvester

Decl.] ¶ 40. Indeed, the only time that the specification mentions an operating value selected by

the processor for the memory, it merely parrots the functional language of this limitation—without

identifying any structure to perform that full function. DX-5 [’373 patent], 11:24-30. 9

       Finally, as to the “scalable voltage regulator” and “charge pump” that VLSI identifies as

part of the corresponding structure, neither component is linked to the claimed function that VLSI

alleges. While the specification discloses multiple voltage regulators, and notes that one might be

scalable, the voltage regulators merely provide a voltage dictated by other circuitry; they are not

described as capable, by themselves, of “respon[ding] to the operating value selected by the

processor being below the minimum operating voltage.” Any comparison between an operating

value and a minimum operating voltage is performed by other components. E.g., Id., 5:42-53;

DX-9 [Sylvester Decl.] ¶ 43.

       Moreover, the “charge pump” is only mentioned once in the specification, and identified

there only as a means of boosting voltage as dictated by other circuitry—not as a means of

determining whether some selected operating value is lower than the minimum operating voltage.

DX-5 [’373 patent], 5:58-61; DX-9 [Sylvester Decl.] ¶ 44.

       Thus, even if VLSI’s claimed function is adopted, the limitation still would be indefinite



9
  The patent also does not disclose a “memory … comprising … a processor,” as claim 14 requires;
the disclosed embodiments only discuss a processor external to the memory. E.g., id., Fig. 1.


                                                39
        Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 45 of 46




because no disclosed structure is clearly linked to performing that function. See Default Proof

Credit Card Sys., Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1299 (Fed. Cir. 2005) (“To meet

the definiteness requirement, structure disclosed in the specification must be clearly linked to and

capable of performing the function claimed by the means-plus-function limitation.”).

 Dated: October 30, 2019                           Respectfully submitted,

                                                   /s/ J. Stephen Ravel
 OF COUNSEL:                                       J. Stephen Ravel
                                                   Texas State Bar No. 16584975
 William F. Lee (Pro Hac Vice)                     KELLY HART & HALLMAN LLP
 Louis W. Tompros (Pro Hac Vice)                   303 Colorado, Suite 2000
 Kate Saxton (Pro Hac Vice)                        Austin, Texas 78701
 WILMER CUTLER PICKERING HALE                      Tel: (512) 495-6429
  & DORR LLP                                       Email: steve.ravel@kellyhart.com
 60 State Street
 Boston, Massachusetts 02109                       James E. Wren
 Tel: (617) 526-6000                               Texas State Bar No. 22018200
 Email: william.lee@wilmerhale.com                 1 Bear Place, Unit 97288
 Email: louis.tompros@wilmerhale.com               Waco, Texas 76798
 Email: kate.saxton@wilmerhale.com                 Tel: (254) 710-7670
                                                   Email: james.wren@baylor.edu
 Gregory H. Lantier (Pro Hac Vice)
 Amanda L. Major (Pro Hac Vice)                    Sven Stricker
 WILMER CUTLER PICKERING HALE                      Texas State Bar No. 24110418
  & DORR LLP                                       KELLY HART & HALLMAN LLP
 1875 Pennsylvania Avenue                          303 Colorado, Suite 2000
 Washington DC 20006                               Austin, Texas 78701
 Tel: (202) 663-6000                               Tel: (512) 495-6464
 Email: gregory.lantier@wilmerhale.com             Email: sven.stricker@kellyhart.com
 Email: amanda.major@wilmerhale.com
                                                   Attorneys for Intel Corporation




                                                40
      Case 1:19-cv-00977-ADA Document 82 Filed 10/30/19 Page 46 of 46
                         CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of the foregoing document via the Court’s CM/ECF system
per Local Civil Rule CV-5(b)(1) on October 30, 2019.


                                           /s/ J. Stephen Ravel
                                            J. Stephen Ravel




                                              41
